          Case 4:21-cv-00943 Document 1 Filed on 03/23/21 in TXSD Page 1 of 12




                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

RAVI TEJA ACHANTI                                     §
                                                      §
           Plaintiff,                                 §
                                                      §    Case No.:
v.                                                    §
                                                      §
BREAKTIME CORNER MARKET, L.L.C.,                      §
and                                                   §
OMAIR BASHIR                                          §
                                                      §    TRIAL BY JURY DEMANDED
           Defendants.                                §

                                       ORIGINAL COMPLAINT

     TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

              Ravi Teja Achanti, Plaintiff, on behalf of himself, through undersigned counsel,

     complains of Breaktime Corner Market, L.L.C. (“BTCM”), and Omair Bashir (“Bashir”),

     Individual, collectively “Defendants”, and files this Original Complaint showing the Court as

     follows:

                                            INTRODUCTION

     1.     Plaintiff demands a jury trial in this case as to any and all issues triable to a jury.

     2.     Plaintiff files this Complaint and complains of discrimination on the basis of race-based

            national origin under 42 U.S.C. §1981.

     3.     Plaintiff also complains of Breach of Contract.

     4.     Plaintiff also complains of Promissory Estoppel.

     5.     Plaintiff also complains of Tortious Interference with a Contract.

     6.     Plaintiff also complains of Fraudulent Inducement.

     7.     Plaintiff also complains of Retaliation for Refusing to Commit an Illegal Act.

     8.     This action seeks compensatory and punitive damages, lost wages (past, present, and

                                                      1
      Case 4:21-cv-00943 Document 1 Filed on 03/23/21 in TXSD Page 2 of 12




        future), attorney’s fees, taxable court costs, pre-judgment and post-judgment interest.

                                             PARTIES

 9.     Plaintiff Ravi Teja Achanti is a resident of Houston, Texas and a non-citizen of the

        United States.

 10.    Defendant Breaktime Corner Market, L.L.C., is a Delaware corporation which has a

        right to transact business in Texas. Defendant Breaktime Corner Market, L.L.C. may be

        served with process by mail or in person on its registered agent, Shahida Hafeez, at 6300

        Richmond Ave., Ste. 300, Houston, Texas 77057.

 11.    Defendant Omair Bashir is a resident of Houston, Texas and a citizen of the United

        States, and may be served with process by mail or in person at his usual business address

        at 6300 Richmond Ave., Ste. 300, Houston, Texas 77057.

                                             VENUE

12.    Venue is appropriate in the United States District Court for the Southern District of Texas,

       Houston Division, because a substantial part of the events or omissions giving rise to the

       claim occurred here as required under 28 U.S.C. §1391.

                                        JURISDICTION

 13.    This Court has original jurisdiction of this action pursuant to 28 U.S.C. §1331 (federal

        question jurisdiction), under 42 U.S.C. §1981.

 14.    This Court also has original jurisdiction of this action pursuant to 28 U.S.C. §1332 (a)(2)

        & (b). Plaintiff is a citizen of a foreign state, India. Defendant BTCM is a citizen of

        Delaware. Defendant Bashir is a citizen of Texas. The matter in controversy exceeds the

        sum or value of $75,000, exclusive of interest and costs.

 15.    This Court may also exercise supplemental jurisdiction of Plaintiff’s state law claims

        under 28 U.S.C. §1367 as they arise under the same set of operative facts.
                                                 2
  Case 4:21-cv-00943 Document 1 Filed on 03/23/21 in TXSD Page 3 of 12




16.   The unlawful practices were committed within the jurisdiction of this Court.

                             PROCEDURAL PREREQUISITES

17.   All conditions precedent to the filing of this action have been met by Plaintiff.

                                             FACTS

18.   Plaintiff is a citizen of India. Plaintiff is not a U.S. citizen.

19.   Defendant Bashir is a U.S. citizen.

20.   Plaintiff is not Caucasian.

21.   Plaintiff has dark skin.

22.   Plaintiff started working for BTCM from September 1, 2019 to May 30, 2020.

23.   When Plaintiff started working for BTCM, Plaintiff was a PhD student.

24.   Plaintiff worked while using his immigration status known as F1 CPT (Curricular

      Practical Training) authorized by his Designated School Official (DSO), through

      Homeland Security. CPT is a type of work authorization that allows foreign students on

      an F1 Student visa to work in the U.S. for temporary periods of time.

25.   On or about January 2020, Plaintiff and Bashir, who acted as BTCM’s agent, discussed

      a full-time job opportunity for Plaintiff. Consequently, Bashir and BTCM, made a job

      offer to Plaintiff.

26.   Plaintiff accepted this job offer.

27.   The job offer included salary and benefits. Bashir and BTCM, also promised to Plaintiff,

      as a part of the offer, that BTCM would file a Labor Condition Application (“LCA”)

      with the U.S. Department of Labor and a Petition for a Nonimmigrant Worker (“H-1B

      Petition”) on behalf of Plaintiff with the U.S. Citizenship and Immigration Services

      (“USCIS”), so that Plaintiff can work for BTCM as an H-1B nonimmigrant worker.


                                                  3
  Case 4:21-cv-00943 Document 1 Filed on 03/23/21 in TXSD Page 4 of 12




      Plaintiff relied on these promises and did not try to seek other H-1B opportunities with

      other potential employers.

28.   Bashir and BTCM, represented to Plaintiff that Plaintiff would have to pay for all costs

      and fees related to the filing of that petition.

29.   Plaintiff paid the fees and costs to BTCM through payroll deductions.

30.   In total, Plaintiff paid about $5,000 to BTCM through payroll deductions.

31.   Per BTCM’s instruction, the law firm which represented BTCM in the filing of the LCA

      and H-1B petition on behalf of Plaintiff, charged an amount of $585.00 to Plaintiff’s

      bank account, without Plaintiff’s knowledge, presumably for a filing fee related to the

      H-1B process.

32.   Subsequently, BTCM, through its lawyer, filed the LCA and H-1B petition on behalf of

      Plaintiff on or about March 2020.

33.   Plaintiff left BTCM on May 30, 2020, due to the end of his CPT.

34.   On or about August 25, 2020, USCIS issued a Request for Evidence (“RFE”) to BTCM

      requesting supplemental evidence in support of the Petition for a Nonimmigrant Worker

      that BTCM filed on behalf of Plaintiff.

35.   BTCM has not replied to this RFE.

36.   On or about October 21, 2020, Plaintiff reached out to BTCM’s owner, Omair Bashir, in

      person, to urge Defendants to reply to the RFE.

37.   Bashir wrote “$500,000” on a piece of paper and handed the piece of paper to Plaintiff.

38.   Bashir represented to Plaintiff that BTCM would only reply to the Request for Evidence

      only if BTCM were to receive an amount of “$500,000” from Plaintiff.

39.   By demanding this excessive amount, or any amount, Defendants willfully and


                                                 4
  Case 4:21-cv-00943 Document 1 Filed on 03/23/21 in TXSD Page 5 of 12




       intentionally interfered with the employment contract between Plaintiff and BTCM.

                                          COUNT I:

      DISCRIMINATION ON THE BASIS OF RACE-BASED NATIONAL ORIGIN

40.    Plaintiff re-alleges and incorporates into count one, paragraphs 1-39.

41.    Bashir is a Pakistani American. He favors to use Hindi to speak with employees of BTCM.

42.    Plaintiff is originally from India. Plaintiff’s native language is Telugu.

43.    Hindi is traditionally used by people who are from the North part of the Indian

       Subcontinent who have lighter skin.

44.    Telugu is traditionally used by people who are from the South part of the Indian

       Subcontinent who have darker skin.

45.    As an employee of Defendants, Plaintiff had to try to use Hindi to communicate with

       Bashir.

46.    When Plaintiff could not understand Bashir’s Hindi, Bashir was annoyed because Plaintiff

       could not understand his Hindi.

47.    During the time Plaintiff worked for BTCM while using his immigration status known as

       F1 CPT, BTCM made a job offer to Plaintiff, so Plaintiff would keep working at BTCM

       after his F1 CPT status expired. Plaintiff was qualified for the position that BTCM offered

       to him as BTCM agreed to hire Plaintiff for this position and filed an LCA and H-1B

       petition on behalf of Plaintiff.

48.    After the RFE was issued by USCIS, Plaintiff tried to reach out to Bashir and BTCM.

       While waiting to discuss with Bashir, Bashir was discussing with his Pakistani friends

       about Plaintiff. They said that the longer Plaintiff waited in front of Bashir’s door, they

       would ask more money from Plaintiff.


                                                5
  Case 4:21-cv-00943 Document 1 Filed on 03/23/21 in TXSD Page 6 of 12




49.   Bashir and BTCM demanded $500,000, from Plaintiff to respond to the RFE. Without

      responding to the RFE, USCIS would deny the H-1B petition that BTCM filed on behalf

      of Plaintiff; subsequently, Plaintiff would not be able to work for BTCM as BTCM and

      Plaintiff agreed. Therefore, by making this outrageous, extortionary demand, BTCM

      denied Plaintiff the H-1B job opportunity that BTCM offered to Plaintiff for which BTCM

      filed necessary petitions with DOL and USCIS.

50.   If Plaintiff was a white U.S. citizen, he would not have been denied the job opportunity.

51.   Other non-Indian and/or light skin employees who need H-1B sponsorship from BTCM

      are not required to pay $500,000 to respond RFEs.

52.   BTCM and Bashir, engaged in the aforementioned practices, policies, customs, and

      usages made unlawful by 42 U.S.C. §1981.

53.   If it were not for Plaintiff’s national origin and skin color, Plaintiff would not have been

      subjected to the discriminatory actions of Defendants interfering with his employment

      contract and requiring Plaintiff to pay $500,000 to respond to the RFE, which was

      absolutely necessary for Plaintiff to obtain the sought after position.

                                          COUNT II:

                                BREACH OF CONTRACT

54.   Plaintiff re-alleges and incorporates paragraphs 1-39 of this Complaint as if fully set forth

      herein.

55.   Bashir, acted as BTCM’s agent, made a job offer to Plaintiff on or about January 2020.

56.   Plaintiff accepted the job offer.

57.   As a part of the job offer, BTCM promised to sponsor the H-1B petition on behalf of

      Plaintiff. Plaintiff would start to work for BTCM upon the approval of the H-1B petition.


                                               6
  Case 4:21-cv-00943 Document 1 Filed on 03/23/21 in TXSD Page 7 of 12




58.   By filing LCA application and H-1B petition on behalf of Plaintiff, BTCM also

      represented to the U.S. Department of Labor and USCIS that it has an employment

      contract with Plaintiff.

59.   To file a H-1B petition, BTCM is required to submit a LCA and a copy of any written

      contracts between the petitioner and the beneficiary, or a summary of the terms of the oral

      agreement if a written contract does not exist. See 8 C.F.R. §214.2(h)(4)(iv)(B).

60.   BTCM is also required to attest under penalty of perjury on the H-1B petition and LCA

      that all of the information contained in the petition and supporting documents is complete,

      true, and correct. BTCM has to prove to the USCIS that employment exists at the time of

      its filing. See Matter of Chawathe, 25 I&N Dec. 369 (AAO 2010).

61.   Plaintiff has already cooperated with BTCM in an attempt to finish the H-1B petition

      process.

62.   Bashir and BTCM have asked for additional $500,000 from Plaintiff to finish the process.

63.   This requirement was never a part of the employment agreement that Plaintiff agreed with

      BTCM.

64.   By refusing to respond to the RFE, BTCM failed to continue its sponsorship of the H-1B

      petition on behalf of Plaintiff, which is a material component of the employment contract

      that Plaintiff entered into with BTCM.

65.   BTCM, therefore, has breached the employment contract it has with Plaintiff.

66.   Plaintiff has sustained damages as a result of the breach.

                                        COUNT III

                                 PROMISSORY ESTOPPEL




                                               7
  Case 4:21-cv-00943 Document 1 Filed on 03/23/21 in TXSD Page 8 of 12




67.   Plaintiff re-alleges and incorporate paragraphs 1-39 of this Complaint as if fully set forth

      herein.

68.   BTCM promised Plaintiff that BTCM would file H-1B petition on behalf of Plaintiff.

69.   It is foreseeable for BTCM and Bashir that Plaintiff would reply on this promise.

70.   Plaintiff substantially relied on this promise and materially changed his position in

      reliance on the promise, namely did not try to seek other H-1B opportunities with other

      potential employers.

71.   Plaintiff suffered damages as the consequence of BTCM breached its promise to Plaintiff.

                                        COUNT IV:

                 TORTIOUS INTERFERENCE WITH A CONTRACT

72.   Plaintiff re-alleges and incorporate paragraphs 1-39 of this Complaint as if fully set forth

      herein.

73.   Plaintiff had a valid employment contract with BTCM.

74.   Bashir willfully and intentionally interfered with the contract by asking for an excessive

      amount of money from Plaintiff, and then preventing BTCM to perform its contractual

      obligations.

75.   This interference proximately caused Plaintiff’s economical and emotional injuries.

76.   Plaintiff incurred actual damages and loss.

                                         COUNT V

                             FRAUDULENT INDUCEMENT

77.   Plaintiff re-alleges and re-incorporates paragraphs 1-39 of this Complaint as if fully set

      forth herein.




                                               8
  Case 4:21-cv-00943 Document 1 Filed on 03/23/21 in TXSD Page 9 of 12




78.   Defendants represented to Plaintiff that Plaintiff needed to pay for all the costs of the LCA

      and H-1B petition.

79.   This representation is a material misrepresentation as the Code of Federal Regulations

      forbids employers to make deductions to recoup their business expense(s) including

      attorney fees and other costs connected to the performance of H-1B program functions

      which are required to be performed by the employer; this includes expenses related to the

      preparation and filing of the LCA and related visa petition. See 20 C.F.R. 655.731 et. seq.

80.   Defendants made the misrepresentation with knowledge of its falsity because when filing

      the LCA, the U.S. Department of Labor requires the employers to sign an attestation in

      the LCA itself to comply with 20 C.F.R. 655.731 et. seq.

81.   Defendants made this misrepresentation with the intention that it should be acted on by

      Plaintiff, namely, that Plaintiff needed to pay the costs of the LCA and H-1B petition.

82.   Plaintiff reasonably relied on Defendants’ misrepresentation and paid the fees and costs

      to Defendants through payroll deduction.

83.   Plaintiff has sustained damages as a result of Defendants’ misrepresentation.

                                           COUNT VI

          RETALIATION FOR REFUSING TO COMMIT AN ILLEGAL ACT

84.   Plaintiff re-alleges and re-incorporates paragraphs 1-39 of this Complaint as if fully set

      forth herein.

85.   On or about November 13, 2020, BTCM ordered to sign a false sworn affidavit which

      was drafted by BTCM regarding a business dispute that BTCM has with another entity,

      relating to a federal immigration matter.




                                               9
  Case 4:21-cv-00943 Document 1 Filed on 03/23/21 in TXSD Page 10 of 12




86.   Plaintiff would face criminal penalties should he sign the false, sworn affidavit on behalf

      of BTCM.

87.   Plaintiff refused to sign this false, sworn affidavit.

88.   After Plaintiff refused to sign this false affidavit, Defendants held his H-1B RFE hostage,

      because he refused to commit that illegal act of signing the false affidavit.

89.   As a direct consequence of his refusal to commit the above illegal act, BTCM discharged

      Plaintiff from the job that BTCM offered to Plaintiff, for which BTCM has filed necessary

      petitions with the U.S. DOL and USCIS.

90.   The sole cause for Plaintiff’s discharge was his refusal to commit an unlawful act, namely

      signing a false, sworn affidavit on behalf of Defendants.

                                        JURY DEMAND

91.   Plaintiff hereby makes his demand for a jury trial.

                                          DAMAGES

92.   In the event that the court does not order specific performance of the contract, for

      compensatory damages.

93.   As a direct and proximate result of the aforementioned actions, Plaintiff has also suffered

      loss of wages as well as emotional distress and attorney’s fees.

                                 EXEMPLARY DAMAGES

94.   Defendants’ actions were intentional, willful, harsh, oppressive, and malicious. The

      wrongs done by the Defendants were aggravated by the kind of willfulness, wantonness

      and malice for which the law allows the imposition of exemplary damages. Plaintiff,

      therefore, seeks exemplary damages in a sum to be determined by the trier of fact to serve

      as punishment to deter Defendants from such conduct in similar situations.


                                                10
  Case 4:21-cv-00943 Document 1 Filed on 03/23/21 in TXSD Page 11 of 12




                                    ATTORNEY’S FEES

95.    Defendants’ actions and conduct as described herein and the resulting damage and loss to

       Plaintiff has necessitated Plaintiff’s retaining the services of COANE AND

       ASSOCIATES, PLLC, in order to initiate this proceeding. Plaintiff seeks recovery of

       reasonable and necessary attorney’s fees.

                                           PRAYER

96.    WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that Defendants

       be cited to appear and answer, and that on final hearing of this cause, Plaintiff has the

       following relief:

      a. Lost Wages;

      b. Pre-Judgment interest on lost wages;

      c. Lost Benefits;

      d. Compensatory Damages, including but not limited to emotional distress;

      e. Punitive Damages;

      f. exemplary Damages;

      g. Attorneys’ Fees and Costs; and

      h. Such other and further relief, at law or in equity, general or special, to which Plaintiff

         may show is justly entitled.




Dated: March 23, 2021                                  Respectfully submitted,

                                                       COANE AND ASSOCIATES, PLLC

                                                       /s/Bruce A. Coane
                                               11
Case 4:21-cv-00943 Document 1 Filed on 03/23/21 in TXSD Page 12 of 12




                                       Bruce A. Coane, Attorney-in-Charge
                                       S.D. Tex. #7205
                                       TX Bar #04423600
                                       Email: bruce.coane@gmail.com
                                       Tong Jin
                                       S.D. Tex. #3399719
                                       TX Bar #24110051
                                       Email: tong.jin@coane.com
                                       Coane and Associates, PLLC
                                       5177 Richmond Ave., Suite 770
                                       Houston, TX 77056
                                       Telephone: 713-850-0066
                                       Facsimile: 713-850-8528

                                       ATTORNEYS FOR PLAINTIFF




                                 12
